UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6957


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWAYNE CURTIS DELESTON,

                  Defendant – Appellant,



                              No. 09-6958


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWAYNE CURTIS DELESTON,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.      David C. Norton, Chief
District Judge.  (2:99-cr-00751-DCN-6; 2:07-cv-70082-DCN; 2:02-
cv-03895-DCN)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Dwayne Curtis Deleston, Appellant Pro Se.       Peter Thomas
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Dwayne Curtis Deleston seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motions.          These orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)      (2006).        A

prisoner     satisfies       this        standard      by    demonstrating          that

reasonable    jurists      would     find      that    any     assessment      of     the

constitutional      claims    by    the    district     court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Deleston has

not   made    the   requisite       showing.          Accordingly,      we     deny    a

certificate    of    appealability         and    dismiss      the    appeals.        We

dispense     with   oral     argument       because      the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED



                                           3